    Case: 1:18-cv-02409 Document #: 59 Filed: 05/14/20 Page 1 of 2 PageID #:230




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

Pedro Orozco,                                       )
                                                    )
                Plaintiff,                          )      18 C 2409
                                                    )
       v.                                           )      Honorable Judge
                                                    )      Charles Norgle.
Officer Arce,                                       )
                                                    )
                Defendant.                          )

                                 JOINT STATUS REPORT

       Now comes the Plaintiff and the Defendants, by and through their attorneys, and hereby

submit this Joint Status Report per the Third Amended General Order 20-0012:

   1. Names of Attorneys

       Plaintiff                                   Counsel for Defendants

       Melinda Power (Lead Attorney)               Ryan D. Suniga (Lead Attorney)
       melindapower1@gmail.com                     ryan.suniga@cookcountyil.gov
       West Town Community Law Office              Cook County State’s Attorney’s Office
       2502 West Division                          500 Richard J. Daley Center
       Chicago, IL 60622                           Chicago, IL 60602
       (773) 278-6706                              (312) 603-7930

   2. Progress of discovery

       Defendants have propounded written discovery on Plaintiff, which has been responded
       to. Plaintiff’s deposition was taken on June 7, 2019. On April 28, 2020, Plaintiff’s newly
       retained counsel issued written discovery requests to Defendants. The parties have agreed
       that Defendants’ responses to those requests will be due on or before June 18, 2020.
       Plaintiff anticipates taking the depositions of each Defendant.

   3. Status of briefing on any unresolved motions

       N/A.
   Case: 1:18-cv-02409 Document #: 59 Filed: 05/14/20 Page 2 of 2 PageID #:231




   4. Settlement Efforts

      The parties engaged in some settlement discussions prior to Plaintiff retaining counsel,
      which were unsuccessful. To date, the parties have not engaged in any additional
      settlement discussions.

   5. Proposed schedule for the next 45 days

      Defendants’ responses to Plaintiff’s written discovery due on or before June 18, 2020.

   6. Proposed revised discovery and dispositive motion schedule

      All fact discovery shall be noticed in time to be completed by November 30, 2020.

   7. Agreed action that the Court can take without a hearing

      Entering the agreed discovery schedule.

RESPECTFULLY SUBMITTED BY:

/s/ Melinda Power                                   /s/ Ryan D. Suniga
West Town Community Law Office                      DEFENDANTS
2502 West Division                                  Assistant State’s Attorney
Chicago, IL 60622                                   500 Richard J. Daley Center
(773) 278-6706                                      Chicago, Illinois 60602
                                                    (312) 603-7930




                                                2
